Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications

2.	Reissue application 17/216,143 was filed 03/29/2021 as a reissue of Application 15/277,680 filed on 09/27/2016 which issued as US 10,262656 B2 on 04/16/2019, which is a continuation of application 14/934,364, filed on 11/06/2015, now US 9,870,773.  US 9,870,773 claims priority to provisional application 62/077,981, filed on 11/11/2014.

3.	Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.

4.	This action is responsive to communications filed on 03/29/2021.  Claims 1-21 are pending.  Claims 11-21 are newly added claims.



Reissues
5.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. US 10,262656 B2 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Consent of Assignee

6.	This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.  
Specifically, in accordance with MPEP 1410.02 and MPEP 325, the consent of assignee must be signed by a party authorized to act on behalf of the assignee.  A person having a title that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee.  In this application, the consent of assignee has been signed by “Assistant Secretary”.  It is not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee.
Specifically, MPEP 1410.02 states that “The consent of assignee must be signed by a party authorized to act on behalf of the assignee. For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record. Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the organization, or a person who makes a statement of authorization to act on behalf of the assignee. For a discussion of parties authorized to act on behalf of the assignee, see MPEP § 325 (for applications filed on or after September 16, 2012).”
MPEP 325 specifically states that, “The submission may be signed by a person in the organization having apparent authority to sign on behalf of the organization. 37 CFR 3.73(d)(2). An officer (chief executive officer, president, vice-president, secretary, or treasurer) is presumed to have authority to sign on behalf of the organization…A person having a title (administrator, general counsel) that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee. A power of attorney (37 CFR 1.32(b)(4) ) to a patent practitioner to prosecute a patent application executed by the applicant or the assignee of the entire interest does not make that practitioner an official of an assignee or empower the practitioner to sign the submission on behalf of the assignee.”
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.  

35 U.S.C. 251 – Defective Oath/Declaration
8.	 The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  If the reissue applicant is a juristic entity, then the reissue declaration must be signed by an official of the applicant who has a title that carries apparent authority, or someone who makes a statement of authorization to act (e.g., an employee of the assignee who by corporate resolution of a Board of Directors has been given authority to act on behalf of the juristic entity). See MPEP § 325. 
MPEP 325 specifically states that, “The submission may be signed by a person in the organization having apparent authority to sign on behalf of the organization. 37 CFR 3.73(d)(2). An officer (chief executive officer, president, vice-president, secretary, or treasurer) is presumed to have authority to sign on behalf of the organization…A person having a title (administrator, general counsel) that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee. A power of attorney (37 CFR 1.32(b)(4) ) to a patent practitioner to prosecute a patent application executed by the applicant or the assignee of the entire interest does not make that practitioner an official of an assignee or empower the practitioner to sign the submission on behalf of the assignee.”

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claim(s) 1-5, 7, 9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stanescu, US 6,784,802 B1, 08/31/2004 (hereinafter Stanescu) in view of Ansari et al., US 2020/0412567 A1, 12/31/2020 (filed 08/21/2020, which is a Continuation of U.S. application Ser. No. 14/633,449, filed Feb. 27, 2015, which is a continuation of U.S. application Ser. No. 13/618,238, filed Sep. 14, 2012, which is a continuation of U.S. application Ser. No. 12/521,763, filed Apr. 23, 2010, which is a United States national phase application of co-pending international application Number PCT/US2007/019543 filed Sep. 7, 2007, which claims the benefit of U.S. Provisional Application No. 60/882,865, filed Dec. 29, 2006 and of U.S. Provisional Application No. 60/882,862, filed Dec. 29, 2006) (hereinafter Ansari).

Regarding claim 1, Stanescu discloses a method of tracking patching cord connections.  See abstract, column 3, lines 14-45 disclosing managing connectivity in a cable system in which connections are monitored between plural mating positions made by a cable having a connect at two ends.
Stanescu discloses it was well known in the art at the time of the invention to utilize voice commands for real-time online voice electronic switching and monitoring.  See column 2, lines 10-22.  These real-time online voice systems monitors and tracked moves, add-ons and changes (MAC) between common equipment and work areas which teaches the limitations entering a first plurality of voice commands and performing a patching connection change.  
However, Stanescu’s disclosure does not explicitly teach that entering the first plurality of voice commands are entering a first plurality of voice commands into a portable/wearable electronic device to populate a connectivity database with existing patch cord connections.  
Ansari discloses a gateway device for deployment at user premises or to programming for devices that may function as such gateways.  The gateway device includes a voice-based user interface enabling management and control of application services executed by the gateway and at least one of the associated endpoint devices via voice commands from a user.  See abstract and paragraph [0021].  An application gateway can enable multiple services including the management of wired and wireless connections to endpoint devices at or within the user premises.  See paragraph [0023].  Ansari discloses an intelligent routing device that provides intelligent routing services by enforcing routing protocol rules and supporting unlimited multiple input sources and unlimited multiple designations, and particularly, for routing communications to networked digital endpoint devices subordinate to the gateway.  The gateway computing may support a mobile computing device as noted in paragraph [0078] and claim 33.  A central database server handles all database aspects such as maintaining and updating registries and status of connected digital endpoint devices, updates service configuration data, services specific data and firmware configurations for the devices.  See paragraph [0082].  See also claim 21 which discloses receiving a voice command request to implement a service at a communication device and enable management and/or control of communication device functionality via the voice commands from a user at the user premises and via a GUI rendered on the communication device or an endpoint device. Thus, Ansari discloses entering a first plurality of voice commands into a portable/wearable electronic device to populate a connectivity database with existing patch cord connections.  
Ansari discloses performing a patching connection change; The gateway device includes a voice-based user interface enabling management and control of application services executed by the gateway and at least one of the associated endpoint devices via voice commands from a user.  See abstract and paragraph [0021].  See also claim 21 which discloses receiving a voice command request to implement a service at a communication device and enable management and/or control of communication device functionality via the voice commands from a user at the user premises and via a GUI rendered on the communication device or an endpoint device. 
 Ansari discloses entering second voice command into the portable/wearable electronic device to update the connectivity database to reflect the patching connection change. The gateway device includes a voice-based user interface enabling management and control of application services executed by the gateway and at least one of the associated endpoint devices via voice commands from a user.  See abstract and paragraph [0021].  See also claim 21 which discloses receiving a voice command request to implement a service at a communication device and enable management and/or control of communication device functionality via the voice commands from a user at the user premises and via a GUI rendered on the communication device or an endpoint device.  As noted above, Ansari discloses an intelligent routing device that provides intelligent routing services by enforcing routing protocol rules and supporting unlimited multiple input sources and unlimited multiple designations, and particularly, for routing communications to networked digital endpoint devices subordinate to the gateway.  A central database server handles all database aspects such as maintaining and updating registries and status of connected digital endpoint devices, updates service configuration data, services specific data and firmware configurations for the devices.  See paragraph [0082].  Thus, voice commands for enabling management and control of the communication device update the database based on the status of connected digital endpoint devices.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated the teachings of Ansari’s entering of voice commands into a mobile or portable electronic device within Stanescu’s real time monitoring of cable patch panels and the results would have been predictable because not only does Stanescu disclose it was well known to utilize such voice commands for monitoring and switching of cable patch panels in the art, but also a skilled artisan would be motivated to provide voice commands as suggested by Ansari within Stanescu in order to provide a more secure system that minimizes errors by providing real-time direction to the cable patch changes.
Regarding claim 2, Stanescu discloses a system for monitoring connections between plural mating positions made by a cable having a connector at each of two ends.  Stanescu discloses creating a database mapping the network resulting from the connections made by the cable as determined by which of the plural mating positions are connected by cable.  A field programmer unit (FPU) reads and programs information from panel controllers and closet/rack controller.  It carries cabling information collected from the field back to the central monitoring unit.  The Local Monitoring Unit (LMU) controls all readers and transponders in the telecom closet and stores all the desired information about the jacks and their physical location.  The Central monitoring unit (CMU) is located on the server or network admin’s computer and exchanges data with the FPU or LMU, acquires and generates the initial information on the cabling system and transfers it to the FPU or LMU and receives from the field all cabling information from the FPU or LMU.  Thus, Stanescu discloses populate an equipment database with the types of equipment included in slots in an equipment rack.
Ansari discloses entering a third plurality of voice commands into the portable/wearable electronic device to populate an equipment database with the types of equipment included in slots in an equipment rack.
While Stanescu acknowledges it was well known in the art at the time of the invention to utilize voice commands for electronic switching and monitoring; Ansari more explicitly teaches the concept of entering voice commands into a mobile or portable device.  The gateway device includes a voice-based user interface enabling management and control of application services executed by the gateway and at least one of the associated endpoint devices via voice commands from a user.  See abstract and paragraph [0021].  See also claim 21 which discloses receiving a voice command request to implement a service at a communication device and enable management and/or control of communication device functionality via the voice commands from a user at the user premises and via a GUI rendered on the communication device or an endpoint device.  Ansari discloses an intelligent routing device that provides intelligent routing services by enforcing routing protocol rules and supporting unlimited multiple input sources and unlimited multiple designations, and particularly, for routing communications to networked digital endpoint devices subordinate to the gateway.  A central database server handles all database aspects such as maintaining and updating registries and status of connected digital endpoint devices, updates service configuration data, services specific data and firmware configurations for the devices.  See paragraph [0082].  Thus, voice commands for enabling management and control of the communication device update the database based on the status of connected digital endpoint devices.
Thus, it would have been obvious to a skilled artisan at the time of the invention to have substituted Ansari’s voice commands for enabling management and control of the communication device update the database based on the status of connected digital endpoint devices with Stanecu’s RFID identification and information acquisition and the results would have been predictable because it would allow for more user control and verification thereby minimizing human error.  See column 2, lines 10-21 of Stanecu.
Regarding claim 3, Stanescu discloses wherein the patching connection change was a patching connection change that was specified in a work order and indicate that the work order has been completed.  See column 1 disclosing moves, add-ons and changes (MAC) between common equipment or work areas.  See column 5, lines 5-20 disclosing if MACs are needed, an administrator configures them through the graphic interface and issues a written work order to the field technician. A completed work order is indicated with visual aids, specifically LED indicatorsSee also column 7, lines 25-40.
While Stanescu acknowledges it was well known in the art at the time of the invention to utilize voice commands for electronic switching and monitoring; Ansari more explicitly teaches the concept of entering voice commands into a mobile or portable device.  The gateway device includes a voice-based user interface enabling management and control of application services executed by the gateway and at least one of the associated endpoint devices via voice commands from a user.  See abstract and paragraph [0021].  See also claim 21 which discloses receiving a voice command request to implement a service at a communication device and enable management and/or control of communication device functionality via the voice commands from a user at the user premises and via a GUI rendered on the communication device or an endpoint device.  Ansari discloses an intelligent routing device that provides intelligent routing services by enforcing routing protocol rules and supporting unlimited multiple input sources and unlimited multiple designations, and particularly, for routing communications to networked digital endpoint devices subordinate to the gateway.  A central database server handles all database aspects such as maintaining and updating registries and status of connected digital endpoint devices, updates service configuration data, services specific data and firmware configurations for the devices.  See paragraph [0082].  
Thus, it would have been obvious to a skilled artisan at the time of the invention to have substituted Ansari’s voice commands for entering a fourth voice command into a portable/wearable electronic device to indicate that the work order has been completed in lieu of a visual aid indicating completion and the results would have been predictable because issuing a voice command indicating work has been completed would provide a real time, verified status of completion by a human thereby minimizing the errors involved.
Regarding claim 4, Stanescu discloses wirelessly transmitting a message to a controller; and sending a message from the controller to update the connectivity database.  See column 4, lines 55-62 disclosing that through real time collecting and monitoring, the administrator is able to issue MACs, verify in real time their completion, check, validate and audit trail the connections, even manage assets.A database mapping the network resulting from the connections made by the cable is created.  
Although Stanescu acknowledges it was well known in the art at the time of the invention to utilize voice commands for electronic switching and monitoring; Ansari more explicitly teaches the concept of entering voice commands into a mobile or portable device for updates.  The gateway device includes a voice-based user interface enabling management and control of application services executed by the gateway and at least one of the associated endpoint devices via voice commands from a user.  See abstract and paragraph [0021].  See also claim 21 which discloses receiving a voice command request to implement a service at a communication device and enable management and/or control of communication device functionality via the voice commands from a user at the user premises and via a GUI rendered on the communication device or an endpoint device.  Ansari discloses an intelligent routing device that provides intelligent routing services by enforcing routing protocol rules and supporting unlimited multiple input sources and unlimited multiple designations, and particularly, for routing communications to networked digital endpoint devices subordinate to the gateway.  A central database server handles all database aspects such as maintaining and updating registries and status of connected digital endpoint devices, updates service configuration data, services specific data and firmware configurations for the devices.  See paragraph [0082].  
Thus, it would have been obvious to a skilled artisan at the time of the invention to have substituted Ansari’s voice commands for entering a fourth voice command into a portable/wearable electronic device to indicate that the work order has been completed in lieu of a visual aid indicating completion and the results would have been predictable because issuing a voice command indicating work has been completed would provide a real time, verified status of completion by a human thereby minimizing the errors involved.
Regarding claim 5, Stanescu discloses wherein the work order is an electronic work order.  See column 5, lines 5-19 and column 7, lines 25-40 disclosing electronic work orders.
Regarding claim 7, Stanescu discloses requesting the display of a work order.  See column 5, lines 11-19 disclosing displaying the work order to a technician.  
While Stanescu acknowledges it was well known in the art at the time of the invention to utilize voice commands for electronic switching and monitoring; Ansari more explicitly teaches the concept of entering voice commands into a mobile or portable device.  The gateway device includes a voice-based user interface enabling management and control of application services executed by the gateway and at least one of the associated endpoint devices via voice commands from a user.  See abstract and paragraph [0021].  See also claim 21 which discloses receiving a voice command request to implement a service at a communication device and enable management and/or control of communication device functionality via the voice commands from a user at the user premises and via a GUI rendered on the communication device or an endpoint device.  Ansari discloses an intelligent routing device that provides intelligent routing services by enforcing routing protocol rules and supporting unlimited multiple input sources and unlimited multiple designations, and particularly, for routing communications to networked digital endpoint devices subordinate to the gateway.  A central database server handles all database aspects such as maintaining and updating registries and status of connected digital endpoint devices, updates service configuration data, services specific data and firmware configurations for the devices.  See paragraph [0082].  
Thus, it would have been obvious to a skilled artisan at the time of the invention to have substituted Ansari’s voice commands for entering a fifth voice command into a portable/wearable electronic device requesting the display of a work order in lieu of downloading the work order from an email or obtaining the printed work order and the results would have been predictable because issuing a voice command to display the work order in lieu of downloading an email work order of physically viewing a written work order would be more desirable and efficient in some real-time instances, particularly when using a graphical user interface.  See column 5, lines 5-19 of Stanescu.    
Regarding claim 9, Stanescu discloses after a step of the work order is completed; rendering a subsequent step of the work order on a display…and transmitting a message to a controller…to cause the controller to update the connectivity database to reflect completion of the step of the work order.  See column 5, lines 11-34 and column 7, lines 25-40 and claim 2 disclosing displaying visual aids sequentially for completing the MACs and further creating a database mapping the network resulting from the connections made.  
While Stanescu acknowledges it was well known in the art at the time of the invention to utilize voice commands for electronic switching and monitoring; Ansari more explicitly teaches the concept of entering voice commands into a mobile or portable device.  The gateway device includes a voice-based user interface enabling management and control of application services executed by the gateway and at least one of the associated endpoint devices via voice commands from a user.  See abstract and paragraph [0021].  See also claim 21 which discloses receiving a voice command request to implement a service at a communication device and enable management and/or control of communication device functionality via the voice commands from a user at the user premises and via a GUI rendered on the communication device or an endpoint device.  Ansari discloses an intelligent routing device that provides intelligent routing services by enforcing routing protocol rules and supporting unlimited multiple input sources and unlimited multiple designations, and particularly, for routing communications to networked digital endpoint devices subordinate to the gateway.  A central database server handles all database aspects such as maintaining and updating registries and status of connected digital endpoint devices, updates service configuration data, services specific data and firmware configurations for the devices.  See paragraph [0082].  
Thus, it would have been obvious to a skilled artisan at the time of the invention to have substituted Ansari’s voice commands for entering a sixth command into a portable/wearable electronic device for rendering a subsequent step and transmitting a message to the controller in order to update the connectivity database to reflect completion of the work order in lieu of downloading subsequent work order steps from an email or obtaining the printed work order steps and the results would have been predictable because issuing a voice command to display the work order steps in lieu of downloading an email work order or physically viewing a written work order would be more desirable and efficient in some real-time instances, particularly when using a graphical user interface.  See column 5, lines 5-19 of Stanescu.    
Regarding claim 11, Stanescu discloses a method for monitoring connectivity in a cable system in which a database mapping the network resulting from the connections made by the cable as determined by which of the plural mating positions are connected by the cable is created which meets the limitation, a method comprising:  accessing a connectivity database.  See abstract, claim 1-2, and column 4, lines 22-42 disclosing the field programmer unit (FPU), the local monitoring unit (LMU) and central monitoring unit (CMU) each storing information about panel controllers and rack controllers along with cabling information, etc.
Stanescu discloses performing a connection change.  See columns 1-7 disclosing moves, add-ons and changes (MACs) to cable management systems.
Stanescu discloses updating the connectivity database to reflect the connection change.  See columns 3-4 “Description of embodiments of the Invention” which discloses updating a connectivity database to reflect MACs.  See column 4, lines 59-62 disclosing that through a real time data collecting and monitoring system, the administrator is able to issue MACs, verify their completion, check, validate, and audit trail the connections. See also columns 5-7 and claims 1-2 disclosing updating the database or storage to reflect changes in the FPU, LMU and CMU. 
Stanescu discloses receiving a first response from the electronic device.  See column 4, lines 59-62 disclosing that through a real time data collecting and monitoring system, the administrator is able to issue MACs, verify their completion, check, validate, and audit trail the connections.  The FPU can carry back the cabling information collected from the field and confirm work order completion and audit trail.  See column 6, lines 46-49.  The LMU stores all the information about the jacks and their physical location and contains all the labels.  It further contains and updates the information about the cabling system at the telecom closet (TC) level in the hierarchy and updates the information on all readers it controls.  The CMU includes software on a computer linked with LMU.  It performs “real-time” information exchange and update and collects data from all LMU’s connected to it.  See also column 5 disclosing providing visual aids indicating which MACs have been completed.
While Stanescu acknowledges it was well known in the art at the time of the invention to utilize voice commands for electronic switching and monitoring; Ansari more explicitly teaches the concept of entering a plurality of voice commands into a portable or wearable electronic device to update the connectivity database to reflect the connection change.  The gateway device includes a voice-based user interface enabling management and control of application services executed by the gateway and at least one of the associated endpoint devices via voice commands from a user.  See abstract and paragraph [0021].  See also claim 21 which discloses receiving a voice command request to implement a service at a communication device and enable management and/or control of communication device functionality via the voice commands from a user at the user premises and via a GUI rendered on the communication device or an endpoint device.  Ansari discloses an intelligent routing device that provides intelligent routing services by enforcing routing protocol rules and supporting unlimited multiple input sources and unlimited multiple designations, and particularly, for routing communications to networked digital endpoint devices subordinate to the gateway.  A central database server handles all database aspects such as maintaining and updating registries and status of connected digital endpoint devices, updates service configuration data, services specific data and firmware configurations for the devices.  See paragraph [0082].  
Thus, it would have been obvious to a skilled artisan at the time of the invention to have substituted Ansari’s voice commands for enabling management and control of the communication device for updating the database based on the status of connected digital endpoint devices with Stanescu’s RFID identification and information acquisition and the results would have been predictable because it would allow for more user control and verification thereby minimizing human error.  See column 2, lines 10-21 of Stanescu.
Regarding claim 12, Stanescu discloses wherein receiving the first response comprises receiving the first response in response to performing at least one step of the connection change, and further comprising receiving a second response from the portable or wearable electronic device in response to entering the plurality of voice commands.  See column 4, lines 59-62 disclosing that through a real time data collecting and monitoring system, the administrator is able to issue MACs, verify their completion, check, validate, and audit trail the connections.  The FPU can carry back the cabling information collected from the field and confirm work order completion and audit trail.  See column 6, lines 46-49.  The LMU stores all the information about the jacks and their physical location and contains all the labels.  It further contains and updates the information about the cabling system at the telecom closet (TC) level in the hierarchy and updates the information on all readers it controls.  The CMU includes software on a computer linked with LMU.  It performs “real-time” information exchange and update and collects data from all LMU’s connected to it.  See also column 5 disclosing providing visual aids indicating which MACs have been completed.
Regarding claim 13, Stanescu discloses wherein the first response indicates that the connection change was successfully completed, and further comprising, receiving a second response that indicates the connectivity database was successfully updated. See column 4, lines 59-62 disclosing that through a real time data collecting and monitoring system, the administrator is able to issue MACs, verify their completion, check, validate, and audit trail the connections.  The FPU can carry back the cabling information collected from the field and confirm work order completion and audit trail.  See column 6, lines 46-49.  The LMU stores all the information about the jacks and their physical location and contains all the labels.  It further contains and updates the information about the cabling system at the telecom closet (TC) level in the hierarchy and updates the information on all readers it controls.  The CMU includes software on a computer linked with LMU.  It performs “real-time” information exchange and update and collects data from all LMU’s connected to it.  See also column 5 disclosing providing visual aids indicating which MACs have been completed.
Regarding claim 14, Stanescu discloses wherein the first response includes a visual or audio response.  See column 5, lines 11-45 disclosing a visual response if an incorrect configuration is made for example. See also column 5 disclosing providing visual aids indicating which MACs have been completed.
Regarding claim 15, Stanescu discloses wherein the first response indicates an error with respect to the connection change.  See column 5, lines 11-45 and claim 4 disclosing a visual response if an incorrect configuration is made for example
Regarding claim 16, Stanescu discloses wherein the first response includes additional information about the connectivity database or the connection change. See column 4, lines 59-62 disclosing that through a real time data collecting and monitoring system, the administrator is able to issue MACs, verify their completion, check, validate, and audit trail the connections.  The FPU can carry back the cabling information collected from the field and confirm work order completion and audit trail.  See column 6, lines 46-49.  The LMU stores all the information about the jacks and their physical location and contains all the labels.  It further contains and updates the information about the cabling system at the telecom closet (TC) level in the hierarchy and updates the information on all readers it controls.  The CMU includes software on a computer linked with LMU.  It performs “real-time” information exchange and update and collects data from all LMU’s connected to it.  See also column 5 disclosing providing visual aids indicating which MACs have been completed.

Regarding claim 17, Stanescu discloses the first response includes additional instructions about how to perform the connection change.  See column 5 disclosing a step by step display of the FPU which is loaded with a virtual work order and the sequential steps.
While Stanescu acknowledges it was well known in the art at the time of the invention to utilize voice commands for electronic switching and monitoring; Ansari more explicitly teaches the concept of entering the plurality of voice commands or performing the connection change.  The gateway device includes a voice-based user interface enabling management and control of application services executed by the gateway and at least one of the associated endpoint devices via voice commands from a user.  See abstract and paragraph [0021].  See also claim 21 which discloses receiving a voice command request to implement a service at a communication device and enable management and/or control of communication device functionality via the voice commands from a user at the user premises and via a GUI rendered on the communication device or an endpoint device.  Ansari discloses an intelligent routing device that provides intelligent routing services by enforcing routing protocol rules and supporting unlimited multiple input sources and unlimited multiple designations, and particularly, for routing communications to networked digital endpoint devices subordinate to the gateway.  A central database server handles all database aspects such as maintaining and updating registries and status of connected digital endpoint devices, updates service configuration data, services specific data and firmware configurations for the devices.  See paragraph [0082].  
Thus, it would have been obvious to a skilled artisan at the time of the invention to have substituted Ansari’s voice commands for enabling management and control of the communication device for updating the database based on the status of connected digital endpoint devices with Stanescu’s RFID identification and information acquisition and the results would have been predictable because it would allow for more user control and verification thereby minimizing human error.  See column 2, lines 10-21 of Stanescu.
Regarding claim 18, Stanescu discloses wherein the first response includes additional information generated in response to a query that is input into the electronic device.  See column 4, lines 59-62 disclosing that through a real time data collecting and monitoring system, the administrator is able to issue MACs, verify their completion, check, validate, and audit trail the connections.  See also column 7 disclosing the work orders can audit the FPU for the completion and correctness of the executed work order.
Regarding claim 19, Stanescu discloses wherein the first response includes a query for additional information about the connectivity database or the connection change.  See column 5, lines 24-29 in which security may require a password or security access control system for protection of the cabling system.  This would require a query for additional information such as a password regarding the connection change.
Regarding claim 20, Stanescu discloses wherein the first response includes additional information about a communication status or connectivity of devices in the connectivity database. See column 4, lines 59-62 disclosing that through a real time data collecting and monitoring system, the administrator is able to issue MACs, verify their completion, check, validate, and audit trail the connections.  See also column 7 disclosing the work orders can audit the FPU for the completion and correctness of the executed work order.
Regarding claim 21, Stanescu discloses a method for monitoring connectivity in a cable system in which a database mapping the network resulting from the connections made by the cable as determined by which of the plural mating positions are connected by the cable is created which meets the limitation, a method comprising:  accessing a connectivity database.  See abstract, claim 1-2, and column 4, lines 22-42 disclosing the field programmer unit (FPU), the local monitoring unit (LMU) and central monitoring unit (CMU) each storing information about panel controllers and rack controllers along with cabling information, etc.
Stanescu discloses performing a connection change.  See columns 1-7 disclosing moves, add-ons and changes (MACs) to cable management systems.
Stanescu discloses updating the connectivity database to reflect the connection change.  See columns 3-4 “Description of embodiments of the Invention” which discloses updating a connectivity database to reflect MACs.  See column 4, lines 59-62 disclosing that through a real time data collecting and monitoring system, the administrator is able to issue MACs, verify their completion, check, validate, and audit trail the connections. See also columns 5-7 and claims 1-2 disclosing updating the database or storage to reflect changes in the FPU, LMU and CMU. 
Stanescu discloses receiving a first response from the electronic device.  See column 4, lines 59-62 disclosing that through a real time data collecting and monitoring system, the administrator is able to issue MACs, verify their completion, check, validate, and audit trail the connections.  The FPU can carry back the cabling information collected from the field and confirm work order completion and audit trail.  See column 6, lines 46-49.  The LMU stores all the information about the jacks and their physical location and contains all the labels.  It further contains and updates the information about the cabling system at the telecom closet (TC) level in the hierarchy and updates the information on all readers it controls.  The CMU includes software on a computer linked with LMU.  It performs “real-time” information exchange and update and collects data from all LMU’s connected to it.  See also column 5 disclosing providing visual aids indicating which MACs have been completed.
Stanescu discloses receiving a second response from the electronic device in response to updating the connectivity database to reflect a connection change.  See column 4, lines 59-62 disclosing that through a real time data collecting and monitoring system, the administrator is able to issue MACs, verify their completion, check, validate, and audit trail the connections.  The FPU can carry back the cabling information collected from the field and confirm work order completion and audit trail.  See column 6, lines 46-49.  The LMU stores all the information about the jacks and their physical location and contains all the labels.  It further contains and updates the information about the cabling system at the telecom closet (TC) level in the hierarchy and updates the information on all readers it controls.  The CMU includes software on a computer linked with LMU.  It performs “real-time” information exchange and update and collects data from all LMU’s connected to it.  See also column 5 disclosing providing visual aids indicating which MACs have been completed.
While Stanescu acknowledges it was well known in the art at the time of the invention to utilize voice commands for electronic switching and monitoring; Ansari more explicitly teaches the concept of entering a first and second voice into a portable or wearable electronic device to perform a connection change and update the connectivity database to reflect the connection change.  The gateway device includes a voice-based user interface enabling management and control of application services executed by the gateway and at least one of the associated endpoint devices via voice commands from a user.  See abstract and paragraph [0021].  See also claim 21 which discloses receiving a voice command request to implement a service at a communication device and enable management and/or control of communication device functionality via the voice commands from a user at the user premises and via a GUI rendered on the communication device or an endpoint device.  Ansari discloses an intelligent routing device that provides intelligent routing services by enforcing routing protocol rules and supporting unlimited multiple input sources and unlimited multiple designations, and particularly, for routing communications to networked digital endpoint devices subordinate to the gateway.  A central database server handles all database aspects such as maintaining and updating registries and status of connected digital endpoint devices, updates service configuration data, services specific data and firmware configurations for the devices.  See paragraph [0082].  
Thus, it would have been obvious to a skilled artisan at the time of the invention to have substituted Ansari’s voice commands for enabling management and control of the communication device for updating the database based on the status of connected digital endpoint devices with Stanescu’s RFID identification and information acquisition and the results would have been predictable because it would allow for more user control and verification thereby minimizing human error.  See column 2, lines 10-21 of Stanescu.
12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Stanescu and Will et al., US 6,920,425 B1, 07/19/2005.

	Regarding claim 6, neither Ansari nor Stanescu discloses wherein the second voice command follows a pre-defined script; however, Will discloses a voice based script for an interactive voice response system.  It was well known in the art at the time of the invention to supply voice-based scripts and a skilled artisan would have been able to implement Will’s teachings of a pre-defined voice command script within the system of Stanescu/Ansari as Ansari disclose various voice processing interfaces for use in the network management service.  Accordingly, it would have been obvious to a skilled artisan at the time of the invention that a pre-defined script could be implemented within the system of Stanescu/Ansari and the results were predictable.

13.	Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari in view of Stanescu and Frankel et al., US 2016/0034761 A1, 02/04/2016 (filed 07/31/2014).

	Regarding claims 8 and 10, neither Ansari nor Stanescu discloses that the portable/wearable electronic device comprises a pair of intelligent eyeglasses or a pair of intelligent eyeglasses that includes a microphone.  However, Frankel discloses Head Mounted Equipment attached to eyeglasses that can be worn by an installer to provide audible feedback.  The housing can include a camera for recording video and audio.  The eyeglasses supports equipment service at a site including checking cable and power equipment based on received data.  The HME is configured to detect the equipment through a camera where the camera recognizes one or more identifiers on the equipment and can provide detailed information on the equipment installation.
	It would have been obvious to a skilled artisan at the time of the invention to have incorporated Frankel’s intelligent eyeglasses for managing equipment services because it is a more efficient, less error prone, and secure way of maintaining equipment services and a skilled artisan would have been capable of implementing Frankel’s intelligent eyeglasses to perform the tasks of Stanescu and Ansari with a reasonable expectation of success.  See abstract and paragraph [0002].


Conclusion

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/C. MICHELLE TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992